This case presents the sole question as to whether or not the court properly sustained defendant's demurrer to the third amended complaint. The complaint *Page 341 
alleges in substance that about January, 1890, Eunice Westwater, who will hereafter be called the plaintiff, was engaged by defendant corporation as contralto vocalist of defendant's choir, and continued to be so engaged until January, 1895. That about the month of August, 1893, defendant entered into a contract with plaintiff, wherein it was agreed that either party desiring to terminate the engagement referred to should give six months' notice to the other party. That the agreement as to notice was made for the purpose of preventing injury to the musical vocation and reputation of plaintiff by any dismissal upon less notice than six months. That in January, 1895, without any previous notice, contrary to said agreement, and for the purpose of injuring the reputation of said plaintiff as a vocalist, the defendant dismissed her. That said dismissal was malicious and oppressive, and in consequence thereof the plaintiff has been humiliated, suffered great mental agony, and been sick in mind and body, to her damage in the sum of ten thousand dollars, for which sum judgment is prayed. The demurrer was properly sustained.
The gist of the action is the dismissal of the plaintiff with intent to injure her, and without due notice as agreed between the parties. The contract was that defendant should not dismiss plaintiff without notice. She was dismissed without notice in violation of the contract. For this breach of contract, damages are sought. There is no allegation in the complaint as to the wages, if any, plaintiff was receiving from defendant. There is no allegation that anything was due her when she was dismissed. There is no allegation that plaintiff could not get employment in some other choir at better wages. The complaint may be true, and yet the plaintiff have been much benefited by the dismissal. She may have been getting five dollars per month. After she was dismissed she may have secured similar employment at two hundred and fifty dollars per month. The action is not for a tort, nor is it for slander or libel. Therefore the question is one arising by reason of a breach of the contract. In such case the defendant cannot be held liable for damages to plaintiff's health, nor for injury to her feelings or reputation, by reason of her wrongful discharge. *Page 342 
Her right to be employed arose by reason of contract. Her dismissal without notice was a breach of contract. It is provided in the Civil Code (secs. 3300, 3301): "For the breach of an obligation arising from contract, the measure of damages, except where otherwise expressly provided by this code, is the amount which will compensate the party aggrieved for all the detriment proximately caused thereby, or which in the ordinary course of things would be likely to result therefrom. No damages can be recovered for a breach of contract which are not clearly ascertainable in both their nature and origin." Injury to the plaintiff's health, feelings, or reputation would not be proximately caused by her wrongful discharge, nor would it be likely to result in the ordinary course of things. "Proximately caused thereby" — that is, such damages as must immediately follow and are produced by the act complained of are the damages for which the statute provides the measure, or such damages as in the ordinary course of things would be likely to result from the act. (Friend  Terry etc. Co. v. Miller, 67 Cal. 467.) Damages to health, reputation, or feelings are not clearly ascertainable either in their nature or origin. Who can say how much in dollars and cents the injured feelings should be compensated, how much money shall be received for the injured reputation — injured not by a tort, but by failing to keep a contract? The court is not allowed, under the sections quoted, to trace remote causes and effects, nor to examine the physical condition of plaintiff, and the causes that have brought it about, and determine how much her health has been impaired by the dismissal of her from defendant's choir, independent of her constitution, habits, or chronic condition, and thus clearly ascertain the damage to her health caused by defendant, and estimate it in dollars. To do so would be the work on an omniscient judge. And so of the reputation and feelings. What the reputation was, what it is now, how much and in what way it has been impaired by defendant, or has it been impaired by other persons or other causes, or by failure of the powers and ability of plaintiff, leads us into questions too abstruse and complicated for the human mind. Certainly such damages are not clearly ascertainable. No one but plaintiff experienced the mental agony and sickness of mind she complains of. She alone *Page 343 
knows as to whether or not she has suffered such agony and mental sickness. To what extent it is mental and to what extent physical she cannot tell, because she could not in the nature of things know. The extent of the mental agony or mental sickness of each person would be different under the same precise circumstances. It would depend upon the mental peculiarities and physical condition of each person. Some kind of feelings or emotion would be caused in any one by his wrongful discharge from employment, or by any discharge, whether wrongful or not, but courts do not give redress in such cases, arising by mere breach of contract. If the courts should attempt in such cases to give damages for injured health, feelings, or reputation, it would set society on edge and fill the courts with useless and injurious litigation. It would result in serious injury to commerce, and the transactions of the common business of life. It is not to give compensation for each or every injury in the mind or emotions, real or imaginary, that the courts are constituted. It is for the practical business operations of life, and for substantial injuries to persons or property that the people have established courts. If the plaintiff was receiving wages, and lost her position with no fault on her part and without notice, and did not succeed in getting another position in which she made as much wages after reasonable effort on her part, she should be compensated. She has stated no such case and is entitled to nothing upon the facts stated.
We advise that the judgment be affirmed.
Haynes, C., and Gray, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed. McFarland, J., Lorigan, J., Henshaw, J. *Page 344